DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 11-13 depends on claim 10, and therefore, are also rejected.
Claim 3 recites the limitation "said thermal initiator (e)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The claimed process in claim 10 does not contain any steps.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casiraghi et al (WO 2013182533).
With regards to claim 1, Casiraghi teaches a photoinitiator having the following structure:

    PNG
    media_image1.png
    119
    374
    media_image1.png
    Greyscale

(abstract) wherein

    PNG
    media_image2.png
    55
    560
    media_image2.png
    Greyscale

(abstract) that is mixed with an ethylenically unsaturated compounds (page 7) (reading on a composition).  Casiraghi further teaches ethylenically unsaturated monomer to include n-butyl (meth)acrylate, 2-ethylhexyl (meth)acrylate, or isopropyl (meth)acrylate (page 8).  
With regards to claims 2 and 3, the limitations of these claims are further limiting optional components and, therefore, do not need to be met.
With regards to claim 5, Casiraghi teaches the monomers to include n-butyl (meth)acrylate, 2-ethylhexyl (meth)acrylate, or isopropyl (meth)acrylate (page 8) and to contain more than one photoinitiator (page 15).
With regards to claim 6, Casiraghi teaches the initiator to be the following compound:

    PNG
    media_image3.png
    72
    233
    media_image3.png
    Greyscale

(page 13 example 2).
With regards to claim 7, Casiraghi teaches the composition to form a polymer (page 1).
With regards to claim 8, Casiraghi teaches the amount of the above photoinitiator to be 3% (page 15).
With regards to claim 9, Casiraghi teaches the composition to be polymerized by UV irradiation (page 3).
With regards to claims 10-12, Casiraghi teaches a process of making the following compound:

    PNG
    media_image1.png
    119
    374
    media_image1.png
    Greyscale

(abstract) wherein

    PNG
    media_image2.png
    55
    560
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    72
    233
    media_image3.png
    Greyscale

(page 13, example 2).
With regards to claim 13, Casiraghi is silent on the composition being used as a pressure sensitive adhesive.  However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02.  Therefore, the addition of such statement adds no patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Casiraghi et al (WO 2013/182533) in view of Masuda et al (US 2016/0208132).
With regards to claim 4, the disclosure of Casiraghi is adequately set forth in paragraph 7 above and is herein incorporated by reference.
Casiraghi does not teach the monomer to be one of the claimed compounds.
the motivation for using this monomer to be because it won’t polymerize or condensate prior to exposure to actinic energy radiation (0120).  Masuda and Casiraghi are analogous in the art of curable compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the monomer of Masuda in the composition of Casiraghi, thereby obtaining the present invention.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763